J-S54038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF H.N.A., A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.L.S., FATHER                  :
                                               :   No. 1084 MDA 2020

                  Appeal from the Order Entered July 31, 2020
                  In the Court of Common Pleas of York County
                      Orphans' Court at No(s): 2020-0044a


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED FEBRUARY 19, 2021

       D.L.S. (“Father” or “Natural Father”) appeals from the Order granting

the Petition filed by S.L.B.’s (“Mother”) husband, T.S.B. (“Stepfather”)

(collectively, “Petitioners”),1 seeking to involuntarily terminate Father’s

parental rights to his minor, female child, H.N.A. (“Child”) (born in February

2017), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1) and (b), so

that Stepfather may adopt Child.2 We affirm.

____________________________________________


1Stepfather is the only named petitioner in the termination Petition. However,
throughout these proceedings, and in various documents, Stepfather and
Mother are referred to collectively as “Petitioners.”

2 Stepfather filed a Petition for Adoption along with the termination Petition.
The trial court appointed Sydney Benson, Esquire (“Attorney Benson”), as
three-year-old Child’s guardian ad litem and legal interests counsel. Attorney
Benson was present and participated in questioning the witnesses at the
termination hearings in this matter.
J-S54038-20


      Mother and Father were never married. Mother twice became pregnant

by Father.    N.T., 7/24/20, at 18-19, 26-27.       Mother aborted the first

pregnancy, and subsequently gave birth to Child in February 2017.         N.T.,

7/13/20, at 81; N.T., 7/24/20, at 31-32, 54. Prior to Child’s birth, Father had

sought for Mother to have an abortion. N.T., 7/13/20, at 85; N.T., 7/24/20,

at 59-61. Father was living in Pennsylvania at the time of Child’s birth, but

moved to Texas in August 2018. N.T., 7/24/20, at 124. Father resided in

Texas at the time of the hearing in this matter. Id. at 134.

      Mother testified that in May 2017, Father had invited her to attend a

concert with him, and she had accepted the invitation. N.T., 7/13/20, at 103.

Mother stated that, after they reached the concert, Mother informed Father

about Child, who was then three months old. Id. at 103-05. Mother testified

that Father became angry and did not want to talk about Child.           Soon

thereafter, Mother contacted Father because she had heard rumors that he

was moving. N.T., 7/13/20, at 105. Mother testified that Father told her that

he was moving to Texas. Id. Mother emphasized to Father that Child lived

here in Pennsylvania. Id. Father replied that he did not wish to be involved

with Child, and Mother never heard from him regarding Child afterwards. Id.

Mother testified that she spoke with Father four or five times, and he refused

to talk about Child. Id. at 106. Mother had a second child, a male, with

Stepfather, in December 2019. Id. at 107.




                                     -2-
J-S54038-20


       On March 11, 2020, Mother and Stepfather filed the Petition seeking to

involuntarily terminate Father’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1) and (b). The trial court held evidentiary hearings on the Petition

on July 13, 2020, July 24, 2020, and July 29, 2020. At the conclusion of the

termination hearing on July 29, 2020, the trial court terminated Father’s

parental rights to Child pursuant to subsections 2511(a)(1) and (b). The trial

court rendered its oral Opinion on the record, which it then set forth in a

separate written Opinion.3 Father timely filed a Notice of Appeal, along with

a Concise Statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

       On appeal, Father raises the following issues for review:

       1. [Whether t]he [trial] court erred in finding that [F]ather
       evidenced a settled purpose of relinquishing his parental claim to
       the [C]hild and failed or refused to perform parental duties
       towards the [C]hild[,] when no evidence clearly established
       [F]ather’s knowledge of the [C]hild’s birth[?]

       2. [Whether t]he burden of proof was inappropriately placed upon
       [F]ather when it was assumed that he had knowledge of the
       [C]hild’s due date and birth[?]

       3. [Whether t]he trial court’s determination on credibility was
       erroneous, arbitrary and capricious based on the inconsistent
       statements by [Mother] and upon review of the evidence
       submitted to the [trial court?]

       4. [Whether t]he trial court erred in failing to give appropriate
       weight and consideration to obstacles placed in the path of


____________________________________________


3The Order terminating Father’s parental rights was entered on the docket on
July 31, 2020.

                                           -3-
J-S54038-20


       [F]ather which impacted his ability to exercise parental duties for
       the [C]hild[?]

       5. [Whether t]he trial court erred in finding that the best interest
       of the [C]hild would be served by terminating [Father’s] parental
       rights[?]

Father’s Brief at 4.4

       We will address Father’s claims together, as they are related.         First,

Father challenges the trial court’s conclusion that he had evidenced a settled

purpose to relinquish his parental rights. Id. at 15. Father states that the

trial court correctly determined that he was aware of Mother’s pregnancy, but

argues that it is unclear from the record whether he knew of Child’s birth. Id.

at 16-18. According to Father, “it would be illogical and grossly erroneous to

conclude that he affirmatively abandoned or failed to perform duties that he

did not know he had.” Id. at 18. Additionally, Father points to his efforts in

filing for custody and relocating to York County. See id. at 18-22.

       In his second claim, Father argues that the trial court inappropriately

placed the burden on Father by assuming that he had knowledge of Child’s

due date and birth.        Id. at 22.      Father claims that he and Mother had

exchanged “vague” messages about the potential for an abortion. Id. at 23-


____________________________________________


4 Father did not raise his third issue in his Concise Statement; however,
reviewing the trial court’s credibility assessments is part of our standard of
review, and, thus, we will address this claim. See Krebs v. United Refining
Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (stating that we will not
ordinarily consider any issue not preserved in the statement of questions
involved in an appellant’s brief, and any issue not raised in a concise statement
of errors complained of on appeal is waived).

                                           -4-
J-S54038-20


24; see also id. at 25 (stating that “Mother was less than forthcoming in her

decision to keep or about the Child”).

      Third, Father claims that the trial court’s credibility determinations were

“erroneous, arbitrary and capricious.”      Id. at 28.    Father challenges the

testimony of Mother’s witnesses as inconsistent, misleading, or false. See id.

at 28-41.

      In his fourth claim, Father asserts that the trial court failed to give

appropriate weight to the obstacles placed in his path.          Id. at 41-42.

According to Father, Mother “unfriended” him on Facebook; Mother’s family

members told Father to stay away from Mother; Mother changed her phone

number and did not provide Father with the new one; and Mother filed for a

Protection for Abuse Order from Father. Id. at 42-43. Father also argues

that he was never informed of Child’s birth. Id. at 43.

      Finally, Father argues that the trial court erred in concluding that the

termination of his parental rights would be in Child’s best interest. Id. at 44.

Father contends that the trial court placed too much emphasis on the lack of

bond between him and Child. Id. at 45.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., … 9 A.3d 1179,

                                      -5-
J-S54038-20


      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; R.I.S., [36 A.3d 567, 572 (Pa. 2011)
      (plurality opinion)]. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Id.; see also Samuel
      Bassett v. Kia Motors America, Inc., … 34 A.3d 1, 51 (Pa.
      2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012). The burden is upon

the petitioner to prove, by clear and convincing evidence, that the asserted

grounds for seeking the termination of parental rights are valid. In re R.N.J.,

985 A.2d 273, 276 (Pa. Super. 2009).       “The   standard     of   clear    and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

                                     -6-
J-S54038-20


      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a), along

with consideration of section 2511(b). See In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc). Here, the trial court terminated Father’s parental

rights pursuant to subsections 2511(a)(1) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.


                                     ***

      (b) Other considerations.--The court in terminating the rights of a
      parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows:




                                     -7-
J-S54038-20


      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

      Further, this Court has stated that

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-55 (Pa. Super. 2004) (citations omitted).

      Regarding the definition of “parental duties,” this Court has stated as

follows:

            There is no simple or easy definition of parental duties.
      Parental duty is best understood in relation to the needs of a child.
      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.


                                      ***

            Parental duty requires that the parent act affirmatively with
      good faith interest and effort, and not yield to every problem, in
      order to maintain the parent-child relationship to the best of his
      or her ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while

                                      -8-
J-S54038-20


        others provide the child with his or her physical and emotional
        needs.

In re B.,N.M., 856 A.2d at 855 (citations omitted).

        “[O]nce the statutory grounds for termination have been met under

[s]ection 2511(a), the [trial] court must consider whether termination serves

the needs and welfare of the child, pursuant to [s]ection 2511(b).”          In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). The

focus in terminating parental rights under section 2511(a) is on the parent,

but it is on the child pursuant to section 2511(b).      Id.   In reviewing the

evidence in support of termination under section 2511(b), our Supreme Court

has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal



                                      -9-
J-S54038-20


citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      In its oral Opinion, stated on the record at the conclusion of the

termination hearing, the trial court stated as follows regarding section

2511(a)(1):

      When I look at Subsection (a) and I look at (a)(1), … on its face
      there are two parts of the section that may apply, and that is
      whether [Father] has evidenced a settled purpose of relinquishing
      a parental claim to [Child] or whether he has failed to perform
      parental duties.

            With respect to the first, … the question there is whether he
      has a settled purpose, and that clearly indicates some level of
      intent.

            As I look at the second part about failing to perform parental
      duties, both of these fall back to the same factual question, and
      that question is whether or not [Father] knew of [Child’s] birth.

            If the answer to that is I find that he did know about it at or
      before the time of her birth, then I have no choice but to terminate
      his parental rights, and if I find that he did not, then I think I have
      no choice but to not terminate his parental rights.

           As I go through this, again, no question here that [Father]
      knew [Mother] was pregnant. This is not a situation where they
      had a sexual encounter on spring break or something and he
      never knew of a pregnancy. Clearly, [Father] did know [Mother]
      was pregnant.

           Where that leaves me is now I have to decide what
      happened almost four years ago between [Father] and [Mother]


                                      - 10 -
J-S54038-20


     when they were were [sic] 20 years of age, and I have to do that
     based on their testimony now where they are 24 years of age.

     ….

           However, I also have the benefit of text messages and
     Facebook messages and Facebook posts from that time frame that
     help me have a better picture into realtime [sic] as to what was
     occurring then, and what is obvious in reviewing that
     communication, and I do not know that anyone today would
     dispute, is that [Father] did not want [Mother] to give birth to
     [Child].

            Not only is it clear that [Father] did not want her to, but it
     is also clear from the communication that he was pressuring
     [Mother] and made it clear to her that he wanted [Mother] to have
     an abortion. When I heard [Father] testify, he noted that some
     of the language he used in those text messages was inappropriate.
     I do not think it is sufficient to note that it was inappropriate. In
     reviewing the text messages, I came up with a list of words as to
     how he referred to [Mother] then. Forgive me, but I am going to
     reiterate the words that I found just in pursuing [sic] those text
     messages.

            In them he called [Mother] brain-damaged, idiotic, a slut, a
     bitch, a liar, a spineless pussy, a three-year-old, chicken shit. He
     also referred to [Child] as a bastard child and a bastard fucking
     spawn.

           Throughout his case, [Father] alleged that [Mother] was
     unclear about her intentions with respect to her pregnancy and
     whether she was going to have an abortion or carry the [C]hild to
     term, and [Father] testified at one point that he had received a
     text message from [Mother] saying she had had an abortion.

     ….

     [] I note that there have been many, many messages produced
     between the parties here, and none of those messages include a
     text message in which [Mother] said she had an abortion or even
     stated clearly that she intended to have an abortion.

           [Father] testified that[,] as of September 4th, 2016, there
     was still a thought in his mind that [Mother] may not have had an

                                    - 11 -
J-S54038-20


       abortion. Today I heard testimony that [Father] told his mother
       that [Mother] had, in fact, had an abortion and later learned that
       [Mother] did not have the abortion but never told his mother that.

             In December of 2016 or January of 2017, [Father] testified
       that he saw the photograph that is Mother’s Exhibit B-22,[5] and
       he said that[,] while he saw the photograph, he was unsure
       whether or not [Mother] was showing and appeared pregnant.

             It is clear to the [trial court], based on the [c]ourt’s
       knowledge and experience, that [Mother] is showing in that
       photograph, but regardless, even if I believe that [Father] did not
       know that [Mother] was pregnant in the photograph, right above
       the photograph it says [“]can’t wait to welcome [Child] to the
       family.[”]

       ….

             I heard testimony regarding events surrounding a concert
       that the parties attended [sic] in May of 2017. Candidly, I found
       [Mother’s] account of those events credible. I did not find
       [Father’s] account of those events credible.

             While [Father] testified that [he and Mother] were
       exchanging text messages and he really didn’t care enough about
       [Mother] during that time frame to even respond to her text
       messages[,] and he testified that the only reason he asked her to
       go to the concert was because none of his other friends were
       available, again, I find that story incredible, but[,] if it is true, it
       also demonstrates the lengths which [Father] would go to
       manipulate [Mother] into doing what he wants her to do.

             I do want to say the [trial court] has not heard any
       testimony that indicates [Father] was actually informed of
       [Child’s] birth at or around the time of her birth. That would be
       February of 2017. However, the [c]ourt is convinced by clear and
____________________________________________


5 Exhibit B-22 is a photograph, posted on Facebook, of Mother, with her hands
on top of her stomach, and another individual with her arms around Mother’s
stomach. See Mother’s Exhibit B-22 (Facebook Photo); see also N.T.,
7/24/20, at 77 (wherein Mother’s Exhibit B was admitted into evidence during
the hearing). The photograph was posted by the second individual, and the
caption reads, “cant [sic] wait to welcome [Child] to the family :)”.

                                          - 12 -
J-S54038-20


     convincing evidence that [Father] did know that [Mother] did not
     have an abortion. The natural result of a pregnancy that is not
     terminated by abortion is in most cases a birth of a child.

           The [trial court] further finds by clear and convincing
     evidence that [Mother] informed [Father] of [Child’s] birth in May
     of 2017 [at the time of the concert].

N.T., 7/29/20, at 57-63 (footnote added).

     Further, in its Rule 1925(a) Opinion, the trial court stated as follows:

           1. Burden of Proof

           [Father] assigns error by the [trial court] claiming that the
     [c]ourt “plac[ed] the burden of proof upon the [] Father, rather
     than Petitioners.” [Father] does not provide a specific reference
     to language used by the [c]ourt or otherwise identify the basis
     upon which he believes the [c]ourt placed a burden of proof upon
     him. To the contrary, in delivering its oral [O]pinion, and after
     discussing its reasoning, the [c]ourt clearly stated, “Based on the
     [c]ourt’s findings as I have just annunciated, I have found that
     the Petitioner in this case met her burden of proof by clear and
     convincing evidence….”      N.T. 7/29/20, 64:4-7[ ] (emphasis
     added).

            The [c]ourt clearly placed the burden of proof upon
     Petitioners as required, and accordingly, [Father’s] assignment of
     error on this point has no merit.


                                    ***

           3. Due Date of Child

           [Father] also alleges error because the [c]ourt
     “conclude[ed] [sic] … that [] Father knew the due date for the
     child….” Again, this cannot be error, as the [c]ourt reached no
     such conclusion.     The [c]ourt did find credible [Mother’s]
     testimony that about three months after Child’s birth, she and
     [Father] were together and at this time [Mother] told [Father]
     Child had been born. This finding was based upon the [c]ourt’s
     credibility determination after seeing and hearing both [Mother]
     and [Father] testify as to the events surrounding this meeting.

                                    - 13 -
J-S54038-20


     Simply stated, the [c]ourt did not find [Father’s] testimony in this
     area credible.

            Finding that [Father] knew of Child’s birth three months
     after it occurred is not the same as a finding that he knew of the
     due date for Child’s birth before if happened. Because the [c]ourt
     did not reach the conclusion [Father] assigns as error, this
     assignment of error lacks merit.

           4. Settled Purpose

            [Father] erroneously assigns error to this [c]ourt for “finding
     by clear and convincing evidence that Natural Father evidenced a
     settled purpose of relinquishing his parental claim to the [C]hild
     when there was no evidence that he was actually aware of the
     child’s existence.” (emphasis added). As with [Father’s] previous
     claims of error, this claim has no merit. The [c]ourt found
     [Mother’s] testimony credible, where she testified that she met
     with [Father] about three months after Child’s birth [the May 2017
     concert] and told [Father] of Child’s birth. Thus, there was
     evidence to support the [c]ourt’s finding that [Father] was aware
     of Child’s birth, and that he was aware of her birth three months
     after it occurred.     Thus, [Father’s] claim that there is “no
     evidence” of record is patently false.

           5. Obstacles

            Here, [Father] claims the [c]ourt “erred in failing to give
     appropriate weight and consideration to obstacles placed by
     Petitioners in preventing [] Father from learning about the
     [C]hild’s birth….” First, “[t]he trial court is free to believe all, part,
     or none of the evidence presented and is likewise free to make all
     credibility determinations and resolve conflicts in the evidence.”
     In re M.G., [855 A.2d 68, 73-74 (Pa. Super. 2004)]. Thus, the
     “appropriate weight” to give evidence lies squarely with this
     [c]ourt and is not subject to appellate review. Second, this
     claimed error, as with others, ignores the [c]ourt’s finding that it
     found [Mother’s] testimony credible and [Father’s] testimony
     incredible regarding the events of the parties’ meeting
     approximately three months after the Child’s birth. Thus, this
     [c]ourt found there were no obstacles placed by [Mother], as the
     [c]ourt found [Mother] told [Father] of Child’s birth shortly after
     it happened. Accordingly, this argument also has no merit.


                                      - 14 -
J-S54038-20


            6. Steps by [Father]

             As with the previous claim of error, [Father’s] claim of error
      here that “[t]he trial court gave insufficient weight and
      consideration to the time frame and steps taken by [] Father …”
      has no merit[,] as the appropriate weight to give evidence and
      testimony is that weight given by this [c]ourt. Regardless, the
      record here demonstrates that [Father] took no action whatsoever
      upon hearing, for the second time, of Child’s existence in
      December of 2019. By his own testimony, [Father] spoke to
      [Mother] about Child when she called him. Only after [Mother]
      called [Father] to discuss his parental rights did [Father] take any
      action. Thus, the actions that were taken [were] properly weighed
      by the [c]ourt in determining [Father] evidenced a settled purpose
      of relinquishing his parental claim. Accordingly, this argument
      lacks any merit.

                                     ***

            9. Mother’s Actions

             Again, the appropriate weight to give [M]other’s actions is
      that which was given by this [c]ourt. Thus, [F]ather’s claim that
      the [c]ourt did not give sufficient weight to [M]other’s action or
      motivation is meritless. Further, as set forth in section seven,
      above, this [c]ourt must “engage in a bifurcated process prior to
      terminating parental rights” which consists of determining
      whether the parent whose rights are to [sic] at stake meets the
      criteria set forth in Section 2511(a), and only if it does, determine
      the best interests of the child. In re L.M., [923 A.2d 505, 511
      (Pa. Super. 2007)]. Nothing in this process includes evaluating
      the motives behind why the petitioning party acted when it did.
      Nothing in this process includes examination of the petitioning
      parties’ actions at all.

            Without a doubt, after [Mother] called [Father] and spoke
      to him regarding Child, it became a race to the courthouse, so to
      speak, between [Mother] filing a [P]etition to terminate [Father’s]
      parental rights and [Father] filing a custody action. The record
      demonstrates that [Mother] filed her [P]etition first, and this
      [c]ourt cannot consider [Father’s] action after the [P]etition to
      terminate his rights was filed. 23 Pa.C.S.[A.] § 2511.

Trial Court Opinion, 9/15/20, at 2-5 (emphasis in original).

                                     - 15 -
J-S54038-20


     With regard to section 2511(b), the trial court stated as follows in its

oral Opinion:

           Let me start by saying I think at this point in time, it is clear
     that [Father] has not established a parental bond with [Child]. I
     heard no evidence that he has even seen [Child] at this point.

           With respect to Subsection (b) and a discussion of [Child’s]
     developmental, physical, emotional needs and her welfare, there
     is no bond there that would be disturbed by the termination of
     parental rights. In fact, to the contrary. I heard some testimony
     that [Child] has established a bond with [Stepfather].

                                     ***

     …The [c]ourt finds that it is not necessary to make a specific
     finding regarding [Father’s] actions of late 2019 and early 2020.

            While I do not need to make a specific finding about it, I will
     note that [Father] had what I would call a strong suspicion that
     [Child] was his child by the end of 2019, but he took no action on
     that information until February of 2020[,] when he consulted with
     an attorney regarding custody.

           The statute is clear that I am not to consider any actions
     taken by [Father] after the filing of a [P]etition to terminate his
     rights[;] [ ] the custody docket in this matter was incorporated
     through judicial notice, and the custody [C]omplaint in this matter
     was filed two days after the [P]etition to terminate his parental
     rights.

N.T., 7/29/20, at 57, 63-64.

     Moreover, in its Rule 1925(a) Opinion, the trial court stated as follows:

           7. Best Interest

           [Father] claims this [c]ourt “erred in determining that the
     termination of Natural Father’s rights would best serve the
     need[s] and welfare of the [C]hild.”

     ….


                                     - 16 -
J-S54038-20


            Here, there was no evidence of any bond between [Father]
      and Child. In fact, the record demonstrates [Father] had not so
      much as seen Child as of the time of the hearing. Though [Father]
      assigns it as error below, the record shows Child views
      [Stepfather] as her father. The import of this evidence is that the
      effect on Child by terminating [Father’s] parental rights is
      minimal, if any at all. Child has not met [Father] and views her
      [Stepfather] as her father. Thus, it may be more disruptive to
      introduce [Father] into Child’s life at this age then [sic] to
      terminate [Father’s] parental rights because there was no bond
      between [Father] and Child, but [there] is a parental bond
      between Child and [Stepfather].

            8. Bond of [Stepfather]

             As with sections five and six, above, the appropriate weight
      of the bond between Child and [Stepfather] is within the sound
      discretion of this [c]ourt. Notwithstanding, as outlined in section
      seven, above, this [c]ourt is charged with evaluating “the effect
      on the child of permanently severing any such bond” between
      Child and [Father]. In evaluating the effect on Child, it is
      appropriate to also look to [with] whom Child has any fatherly
      relationship. Otherwise, it would be impossible to fully evaluate
      how the termination of, in this case, [Father’s] rights would affect
      Child. Thus, the [c]ourt properly heard and considered limited
      evidence as to Child’s relationship with [Stepfather]. Accordingly,
      [Father’s] claim of error on this point has no merit.

Trial Court Opinion, 9/15/20, at 6-7.

      The record supports the trial court determination that Father had failed

to perform his parental duties and displayed settled purpose of relinquishing

his parental claim with regard to Child. The trial court also considered the

lack of any post-abandonment contact between Father and Child. The trial

court did not believe that Father’s lack of contact was because Petitioners had

placed obstacles between Father and Child, as claimed by Father, but rather,

because of Father’s lack of desire to be a father.


                                     - 17 -
J-S54038-20


      Additionally, the trial court appropriately considered the effect of

termination of parental rights on the child pursuant to section 2511(b). See

In re Adoption of Charles E.D.M., 708 A.2d at 92. In this matter, Father

had never met Child by his own choice, despite Mother providing Father an

opportunity to be involved in Child’s life. Therefore, the trial court did not

abuse its discretion or commit an error of law in determining that no bond

existed between Child and Father, and that there was a parent-child bond

between Child and Stepfather.

      Thus, there was competent evidence in the record from which the trial

court could conclude that Mother and Stepfather had met, by clear and

convincing evidence, the requirements of sections 2511(a)(1) and (b).

Moreover, regarding Father’s challenges to the trial court’s credibility

determinations, we reiterate that this Court will not reassess credibility

determinations that are supported by the record. See In re Adoption of

S.P., supra. As set forth above, the trial court’s credibility determinations

are supported by the record. Discern no abuse of the trial court’s discretion

or error of law in the trial court’s legal conclusions, we affirm the trial court’s

Order terminating Father’s parental rights.

      Order affirmed.




                                      - 18 -
J-S54038-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                          - 19 -